Opinion by
Judge Lindsay:
The evidence in this case shows that Curtis Fielder, the real debtor, never held the title to any portion of the tract of land for the purchase price of which the note of Elizabeth Tudor to his wife was given. Upon the contrary, the legal title to such land was in Mrs.'Coen from the year 1856 up to the sale to Tudor. Appellants prove that Wm. Fielder caused the land to be conveyed to Mrs. Coen to protect, it from his creditors. Such being the case, she had the right to hold it as against him and his heirs.
Therefore his son, Curtis Fielder, did not take any part of it by inheritance upon his father’s death. As the land could not have been subjected to the payment of Curtis Fielder’s debts, Mrs. Coen had the right to. give one of the notes given for the *215purchase price thereof to his wife, and this note until it was reduced to the husband’s possession could not be taken by his creditors. He died without having reduced it to possession. Wherefore appellant’s petitions were properly dismissed. Judgment affirmed.

Turnerfor appellants.


Burnam, for appellees.